In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-2267V
                                        UNPUBLISHED


 HOLLY O’DEA, as the Personal                               Chief Special Master Corcoran
 Representative of ESTATE OF
 DOLORES WILLIAMS,                                          Filed: October 4, 2022

                        Petitioner,                         Special Processing Unit (SPU);
 v.                                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu) Vaccine;
 SECRETARY OF HEALTH AND                                    Guillain-Barre Syndrome (GBS)
 HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

James Vincent Lopez, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On December 7, 2021, Holly O’Dea, as personal representative of the Estate of
Dolores Williams, filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner
alleges that Ms. Williams suffered from Guillain-Barre Syndrome (“GBS”) as a result of
an influenza vaccine she received on October 16, 2020. Petition at 1. Petitioner further
alleges that Ms. Williams died as a result of her vaccine injury. Petition at ¶7. The case
was assigned to the Special Processing Unit of the Office of Special Masters.


1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On October 3, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent states that “Petitioner has satisfied the criteria set forth in the
Table and the Qualifications and Aids to Interpretation (“QAI”). Id. at 3-4. Respondent
further agrees that “the records also show that this case was timely filed, that Ms. Williams
received her vaccination in the United States, that her death from GBS satisfies the
statutory severity requirement, and there is also no evidence of a factor unrelated that is
a more likely cause of her injuries and death. Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




                                              2